Title: To James Madison from Louis B. de Niroth, 1 October 1812 (Abstract)
From: Niroth, Louis B. de
To: Madison, James


1 October 1812, Washington. “Some years Past I had the honnor to be entrodused to you in the time of your Predecesor. I am a Percicuted Stranger and have with me a Morther Les Daugther ho is Now with stranger with home I am not aquanted the in Closed Letter will Prove I Come here with a communication to the Secratarie of war this Communication is of Sireius Counciquance to the governement of the united St: I was not three ours in the City I was thrown in the Debtors gaill for Debts Contracted by an unfortunet under Teaken. But verry fortunetly have Compromised with My Creditors.
“And Now only de-taned for the Gaill fees which amounts a bove 20 Dollars destance from all my aquantance I must Teact the Libertey to implore and apiall to your Excellences humanetey and beg for that assistance to gain My Libertey for the Preserevation of my unhappe Daugther and allso that I Can Proceed with my Communication which I Cannot do duren my Confindment.”
